DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s amendment filed on September 29, 2021 and Supplemental Amendment filed on December 10, 2021 are acknowledged.
2.2.	As result of both Amendments Claims 2-3, 8-9, 12, 17 and 19 have been canceled.   Claims 6, 7 and 13-16 have been withdrawn. Claims 25-29 are newly added. Therefore, Claims 1, 4-5, 10-11 and 20-29 are active.
2.3.	Support for newly added Claims 25 -29 and for the amendment to Claims 1, 13, 14, 15 and  23 was found in canceled claims and Applicant's Specification as indicated by the Applicant (see Remarks filed on September 29, 2021 and Examples of Specification). Therefore no New matter has been added with instant Amendment.
3.	In view of the amendments to claims and upon further consideration of available Prior art of Record, Examiner concluded that Applicant's claimed subject matter directed to polyester, comprising specific combination of monomers and specified range of Tg ( glass transition) temperature is  allowable for reasons stated below. 
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
Applicant's claimed subject matter directed to specific polyester and method for preparing this polyester, wherein polyester comprising specific combination of acids, including terephthalic acid , isophthalic acid, specific heterocycle diols, sulfo component as (2-hydroxyethyl)isophthalate sulfonic acid salt, aliphatic diol as ethylene glycol in 
	In this respect note that even though similar polyesters are known in the art -see for example, Wosnick ( US 2012/0276478), Sacripante (  US 6140003), Yoo ( US 2012/0276479) – but no Prior art of Record  disclosed or taught  or fairly suggest all the limitations of Applicant's base Claim 1 with sufficient specificity. Therefore, Claims 1, 4-7, 10-11, 13-16, 18 and 20-29 are allowed.  ( see Examiner's amendmet with respect to  withdrawn claims 6-7 and 13-16 below).
Election/Restrictions
5.1.	Claim 1 is allowable. The Restriction requirement  as set forth in the Office action mailed on  Applicant on March 14, 2019  , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 6   directed to Toner comprising polyester of Claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
5.2.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 14, 2019  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows:
Rejoin previously withdrawn claims 6-7 and 13-16.
Conclusion	
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m. Examiner 





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763